Title: From Thomas Jefferson to Joel Yancey, 28 October 1820
From: Jefferson, Thomas
To: Yancey, Joel


Dear Sir
Monticello
Oct. 28. 20.
In my letter of the 14th I mentioned the circumstance of the illness of my horses which was likely to delay my visit to Poplar Forest. three of them are nearly well and the others begin to mend. I hope we may by high feeding get them able to take the road in 12. or 14. days, and I shall do it the moment they seem able. my hope is to set out about the 8th of Nov. the advance of the cold weather will prevent my daughter from going. John Hemings and his gang will go about the same time. as the season will be getting cold so fast as to require us to do every thing we can to hasten repairing the roof of the house. I must pray you to have 500 or 1000. chesnut shingles got and ready drawn for it. they must be of the strength of those we used before, & are not to be rounded. I presume you can get some workman there to do it immediately. I salute you with affectionate friendship & respect.Th: Jeffersonadded P.S. for the harpsichord strings